Citation Nr: 0433041	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 17, 
2003, for a total schedular rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Video Teleconference (VTC) Hearing 
in July 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran currently is service connected for chronic 
prostatitis, nasal pharyngitis, vertigo, and tinnitus.  The 
veteran was last gainfully employed in 1980, when he was 
retired from civil service as a result of a motor vehicle 
accident.

2.  An April 2004 rating decision granted TDIU as of January 
17, 2003, the date the veteran was determined to have first 
met all regulatory criteria for TDIU.  It was determined that 
he had more significant urinary pathology and the rating for 
his chronic prostatitis with a uretheral stricture was raised 
to 60 percent.

3.  The evidence of record does not show the veteran to have 
met the regulatory criteria for TDIU earlier than January 17, 
2003.  It is not shown that he was unemployable due to 
service-connected disorders prior to that date.

4.  The effective date of the grant of TDIU is fixed in 
accordance with applicable law and regulation.



CONCLUSION OF LAW

The requirements for an effective date earlier than January 
17, 2003, for the award of TDIU have not been met.  
38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in October 1996.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
the time the veteran submitted his claim.  Id.  Second, the 
veteran's claim remained under constant development.  Third, 
in a letter dated in August 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran of all of the evidence obtained or 
received by the RO to that date, and that the RO would obtain 
any private treatment records he identified as related to 
this claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to send any 
information or evidence, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development.  Further, the veteran was granted the benefit 
which he sought.  The issue currently on appeal relates to 
the effective date of his allowance of TDIU.  In light of the 
fact that the RO had issued the veteran the requisite VCAA 
notice, the RO was not required to send another VCAA notice 
concerning the additional issue of the effective date of his 
allowance.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).

The Board further notes that, in response to the letter, the 
veteran did submit additional evidence in the form of private 
medical reports.  Thus, the Board has clear evidence as to 
how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Specifically, the veteran 
responded in an informed manner in accordance with the 
contents of the letter.  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that he was fully informed and that there is no 
missing evidence to be obtained, the Board finds that the 
veteran has not been prejudiced in the pursuit of his claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained all of the 
veteran's VA treatment records and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is any evidence yet to be attained.  The 
veteran related at the VTC that all of his pertinent records 
are in the case file.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Historically, the veteran filed his claim for TDIU in October 
1996.  A February 2002 rating decision denied it.  The April 
2004 rating decision granted TDIU, effective January 17, 
2003.

Factual background.

The basis of the veteran's claim is bladder incontinence.  He 
testified at the VTC that he is entitled to an effective date 
as of the date his claim was received, as he deems the 
current symptomatology of his service-connected disabilities 
to be the same as it was in 1996.  In other written 
submissions, the veteran asserts that his effective date 
should be no later than 1999, when he asserts he first met 
the total combined disability of 70 percent or more.

As set forth above, the veteran filed his claim in October 
1996.  At that point in time, the veteran's service-connected 
disabilities were rated as follows: chronic prostatitis, 40 
percent disabling as of June 1996; folliculitis, 10 percent 
disabling; and, nasal pharyngitis, 0 percent.  A June 1995 VA 
examination report reflects that the veteran reported urinary 
urgency, with urinary incontinence approximately five to ten 
times per week, and nocturia five to six times a night.  The 
examiner made no comment or opinion as to the veteran's 
employability.  The examiner also noted a herniated disc at 
C4, C6, and L4-L5.

A February 1996 VA neurology treatment note reflects the 
veteran reported bowel and bladder incontinence during the 
prior year.  The examiner entered no specific assessment as 
to the veteran's reported incontinence and recommended the 
veteran continue his then current regime.

A July 1998 VA transrectal ultrasound was interpreted as 
having shown an enlarged prostate.  An October 1998 VA 
treatment note reflects that the veteran reported involvement 
in a motor vehicle accident in December 1996 and, since the 
accident, the veteran had experienced an overwhelming limit 
on his activities due to chronic pain.  The note also 
referenced recent recurring symptoms of chronic prostatitis 
without further specificity.

An October 1998 rating decision granted a compensable 
evaluation of 10 percent for the veteran's nasal pharyngitis, 
effective April 17, 1997.

An October 1999 VA urology treatment note for routine follow-
up reflects the main reported symptom as nocturia times 6, 
long-standing, and a history of right epididymitis.  No 
significant examination findings are reflected.  The examiner 
entered an impression of benign prostate hypertrophy and 
right epididymitis, resolved.  A December 1999 cardiology 
treatment note reflects no reported burning urine or 
discharge.  The urological assessment remained benign 
prostate hypertrophy.

A January 2000 neurology treatment note reflects that the 
veteran complained of incontinence with urgency and 
frequency, with pain in the groin, of one month's duration.  
The examiner's assessment described the veteran as having 
multiple somatic complaints, which could not be evaluated 
without the MRI reports.  A January 2000 mental health 
consult reflects that the veteran reported that he was a 
special agent for the Department of Justice, Immigration and 
Naturalization Service, until his disability retirement in 
1980.  An on-the-job motor vehicle accident was the cause of 
his retirement.  The consult reflects the veteran as having 
reported the other motor vehicle accident as having occurred 
in December 1993, in which he sustained head, neck, and back, 
knee, and chest, injuries.  The consult also reflects that 
the veteran reported his inability to work, and the only 
reason reflected is his constant pain.

A March 2000 urology treatment note reflects the veteran 
complained of right epididymal pain.  Physical examination 
revealed right module tenderness of the epididymis, no 
induration, and no right cord tenderness.  The examiner 
rendered an impression of right epididymal pain and 
recommended the veteran continue Celebrex.  An April 2000 
mental health treatment note reflects that the veteran's 
adherence to improved sleep hygiene resulted in his having 
reported fewer awakenings to urinate.  A May 2000 urology 
treatment follow-up note reflects that physical examination 
revealed a soft abdomen, phallus and testes negative, with no 
induration or tenderness.  The examiner rendered an 
impression of groin pain of undetermined etiology and 
recommended the veteran remain on Proscar, Flomax, and 
Celebrex.  A December 2000 urology treatment note reflects 
that the veteran presented with complaints of persistent 
orchalgia/perianeal pain.  The testicular pain alternates 
from side to side.  The examiner observed that the veteran 
had made those complaints on several occasions but 
examinations had resulted in no findings.  Physical 
examination resulted in no findings and an impression of 
groin pain of undetermined etiology and chronic pelvic pain 
syndrome.

A January 2001 treatment note for pain management reflects 
that the veteran's complaints included intermittent urinary 
incontinence and relatively new right-sided groin pain and 
flank pain.  The note reflects that the veteran had received 
gastrointestinal and urological workups with negative 
findings.

There are numerous other VA treatment entries in records 
which dated from October 1998 to January 2001.  The vast 
majority of these entries relate to the veteran's therapy for 
pain management due to his nonservice-connected 
musculoskeletal disabilities.

The February 2002 rating decision increased the evaluation of 
the veteran's nasal pharyngitis from 10 percent to 30 percent 
disabling, effective April 17, 1997, and granted a 
compensable evaluation of 10 percent for tinnitus, effective 
June 10, 1999.  An October 2002 rating decision granted 
service connection for vertigo with an evaluation of 10 
percent, effective January 19, 1999.

The February 2003 VA examination report reflects a review of 
the veteran's genitourinary treatment history.  The veteran 
reported continued complaints of pain in the groin area and 
burning on urination.  He also reported urgency and frequency 
of urination and development of urinary incontinence.  The 
veteran reported that he might have to start use of 
protective underwear, due to periodic wetting of himself.  
The veteran reported that, the week prior to the examination, 
he had an episode of enuresis.  He got very little sleep, as 
he got up to urinate up to 13 times.  The urinary stream was 
slow to medium but quite variable.  Physical examination 
revealed the scrotum and testes to be smooth, rectal 
examination revealed normal tone, and the prostate to be 
moderately enlarged.  The veteran reported that Flomax 
appeared to slow the frequency of urination at night.  The 
examiner's assessment included severe lower urinary tract 
symptoms, intense urgency, frequency, and urinary 
incontinence, painful urination, and dysuria.  The examiner 
rendered no comment or opinion as to the veteran's 
employability.

In a statement dated in March 2002, the veteran related that, 
since the total evaluation of his service-connected 
disabilities was 90 percent, he qualified for TDIU.  In his 
October 2002 notice of disagreement with the initial denial 
of TDIU, the veteran disputed the determination of the 
October 2002 rating decision that the combined evaluation of 
his service-connected disabilities did not total 70 percent 
until January 1999, an assertion he repeated in a statement 
dated in January 2003.  The veteran also submitted numerous 
other statements in which he related essentially the same 
bases and used terms such as, "reactivating his appeal" and 
similar phrases not generally related to the issue of this 
appeal.

A December 2003 private report reflects that the veteran was 
diagnosed with bladder outlet obstruction and detrusor 
instability.  The report reflects that the veteran reported 
that, when he had the urge to urinate he could not always 
control it, and he used three pads per day, and they were 
usually wet.  He also reported burning on urination.  The 
examiner observed that a diagnostic test appeared to show the 
urethra as obstructed at the prostatic urethra, and that if 
the veteran's symptoms continued surgery might be indicated.  
A January 2004 cystoscopy revealed no abnormalities.  In a 
letter dated in January 2004, the veteran reported that he 
had been wearing absorbent materials since the February 2003 
examination, that they required change more than five times 
per day, and that his nocturia was more than 10 times a 
night, all of which was further evidence of proof of TDIU.

By rating decision of April 2004, a 60 percent rating was 
assigned for the urinary pathology.  This was effective as of 
January 17, 2003, the date of the claim for an increase of 
that pathology.  It was noted that the February 2003 
examination was the first time the facts showed entitlement 
to the higher rating.  Thus, with the recently service 
connected vertigo, the increased urinary pathology, and the 
other service connected disorders, it was held that it was 
now demonstrated that the veteran was unemployable secondary 
to only his service connected disabilities.

At the VTC, the veteran related that he had never really 
reported the full extent of his incontinence prior to the 
February 2003 examination, after which he started wearing the 
absorbent materials.  The veteran's representative related 
that he did not understand the rating decision reference to 
the veteran's nonservice-connected disabilities.

Analysis.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim." See also 
VAOPGCPREC 12-98 (1998).

For VA purposes, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2004).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established 
by the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled. Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service-
connected disabilities nor his or her advancing age may be 
considered. 38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

Contrary to the veteran's assertions, the evidence of record 
does not show the veteran to have qualified under § 4.16(a) 
at the time he filed his claim in October 1996.  The combined 
total evaluation of his three service-connected disabilities 
was 50 percent.  38 C.F.R. § 4.25 (2004).  Further, the 
medical evidence of record did not show the veteran to be 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  The June 1995 examination report 
reflected no evidence or observation as concerned the 
veteran's employability due to his service-connected 
disabilities.  At that time, the veteran's unemployed status 
was due to his nonservice-connected disabilities, which were 
the result of the 1980 motor vehicular accident.  Thus, the 
Board discerns no basis on which to conclude that the RO 
erroneously determined that the evidence did not support a 
submission of the veteran's application to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The Board notes the veteran's assertion that the evidence 
shows him to have met the criteria at least by 1999, when he 
totaled his evaluations at 90 percent, and recognizes why the 
veteran made that assertion.  The Board further notes, 
however, that the veteran did not account for VA's regulatory 
basis for combining evaluations, as reflected in the Combined 
Ratings Table (Table).  See 38 C.F.R. § 4.25.  Moreover, the 
veteran also labored under the February 2002 rating decision 
having erroneously reflected that the veteran's combined 
evaluations were 70 percent as of June 1999.

The February 2002 rating decision increased the evaluation of 
the veteran's nasal pharyngitis from 10 percent to 30 
percent, effective April 17, 1997, and granted a compensable 
evaluation of 10 percent for tinnitus, effective June 1999, 
which were combined with the veteran's 40 percent evaluation 
for his chronic prostatitis.  The Table requires that three 
or more disabilities are combined in the order of their 
severity to determine the correct combined evaluation.  Id.  
Thus, when the veteran's prostatitis and his pharyngitis are 
combined, the result is 58 percent, and that result combined 
with the 10 percent for the veteran's tinnitus, results in a 
combined evaluation of 62 percent, which is then rounded down 
to 60 percent.  Id.  Therefore, even after the increased 
evaluation of the veteran's pharyngitis and his tinnitus, he 
did not meet the requirement of two or more disabilities 
which reflect a combined evaluation of 70 percent, and one of 
which was 40 percent.  He met the one of 40 percent but not 
the combined total.  Moreover, the evidence at that time did 
not show that he was unemployable solely because of service 
connected disorders.  Thus, even if he were 70 percent 
disabled at that point, it is not clear that the factors 
demonstrating this was different from every other 70 percent 
rating were or could be shown.

The extensive treatment records for the period October 1998 
to January 2001 reflect no findings as concerns the veteran's 
unemployability due to his service-connected disabilities.  
The extensive therapy records for the veteran's chronic pain 
show this to be due to nonservice-connected disabilities of 
his musculoskeletal system which were due to another motor 
vehicle accident in 1993 or 1996.  The urology treatment 
notes for the period reflect no significant findings or 
comments as concerns his unemployability due to his service-
connected disabilities.  Thus, there was no basis for the 
veteran's application to be submitted to the Director, 
Compensation and Pension Service, for an extra-schedular 
evaluation.  38 C.F.R. § 4.16(b).

The October 2002 rating decision granted service connection 
for vertigo with an evaluation of 10 percent, effective 
January 19, 1999.  While the addition of the 10 percent for 
vertigo did bring the veteran's combined evaluations to 70 
percent as of January 1999, 38 C.F.R. § 4.25, there still 
remained the fact that the medical evidence must have shown 
his unemployability due to his service-connected 
disabilities.  The Board has already discussed the contents 
of the veteran's treatment records for that period as 
concerns his genitourinary symptomatology and the fact that 
reflect no evidence of unemployability.  A July 1999 private 
report, which was received by the RO in February 2000, 
reflects that the veteran reported chronic sinusitis for 
several years, with his primary symptoms having been facial 
pressure, congestion, some headaches, and postnasal drip.  
The report reflects that a May 1999 CT scan showed 
improvement over a 1998 scan, in that there was no 
progression of opacification.  The report reflected no 
comment or opinion on an impact on employment.  The same was 
true of the March 2000 VA sinus examination report.

It was on the basis of the February 2003 examination report 
that the April 2004 rating decision granted TDIU.  The Board 
notes that the February 2003 examination report reflects no 
observation or opinion as to the impact of the veteran's 
service-connected disabilities on his employability.  The 
Board further notes that omission was not prejudicial to the 
veteran in light of his receipt of the benefit which he 
sought.  Nonetheless, as discussed, the evidence does not 
show the veteran's service-connected disabilities to have 
rendered him unemployable prior to January 17, 2003.

In light of the facts that, the combined evaluation of the 
veteran's service-connected disabilities was less than 70 
percent prior to January 19, 1999; there was no evidence that 
he was unemployable due to his service-connected disabilities 
and he was unemployed due to nonservice-connected 
disabilities; and, after the combined evaluation of his 
service-connected disabilities reached 70 percent in January 
1999, there was no evidence of unemployability until February 
2003, the Board finds that the evidence preponderates against 
a finding of TDIU prior to that date.  38 C.F.R. §§ 3.102, 
4.16 (2004).  At that time evidence showed significant 
increase in urinary pathology, requiring wearing of pads or 
other such attire.  Along with the other disorders shown at 
that time, it is clear that employment is shown to be 
interfered with to a more significant degree with this 
impairment.  Thus, entitlement to a total rating is shown as 
to the date of that increase.  It is noted that the increased 
pathology was not identified prior to the February 2003 
examination.

The Board also notes that the evidence of record does not 
show the veteran's pharyngitis to have more nearly 
approximated an evaluation higher than 10 percent prior to 
April 17, 1997, or that it more nearly approximated an 
evaluation higher than 30 percent on and after that date.  It 
was the July 1999 private sinus report 
which reflected the veteran to have been on constant regimen 
of antibiotics.  Further, the medical evidence does not show 
the veteran to have had radical surgery or repeated surgeries 
for his sinus disorder.  38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6514 (2004).


ORDER

Entitlement to an effective date earlier than January 17, 
2003, for a total schedular rating based on TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



